Case 9:18-cv-81004-RKA Document 66 Entered on FLSD Docket 06/26/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-81004-CIV-Altman/Brannon


 MELANIE DAVIS, on behalf of herself and all
 others similarly situated,

                Plaintiff,
        v.

 POST UNIVERSITY, INC.,

                Defendant.



                      DEFENDANT POST UNIVERSITY, INC.’S
               SUPPLEMENTAL CORPORATE DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Post University, Inc. (the

  “University”) respectfully supplements its previously filed Corporate Disclosure Statement (Dkt.

  No. 14).

         The University previously stated “that it does not have a parent corporation, and no

  publicly-held corporation owns more than 10% of its stock.” The University, however, has been

  a wholly owned subsidiary of Post Education, Inc. (“PEI”) since 2004, which is publicly

  disclosed on the University’s website and other third-party sites. PEI is a privately held holding

  company with no operations, no independent assets and no affiliation with any other entity. The

  University and undersigned counsel regret omitting this holding company information in the

  University’s original Corporate Disclosure Statement.

         No publicly held corporation owns more than 10% of the University’s stock.
Case 9:18-cv-81004-RKA Document 66 Entered on FLSD Docket 06/26/2019 Page 2 of 4




  Dated: June 26, 2019               Respectfully submitted,

                                     By: /s/ Mary Joanne Dowd
                                     Mary Joanne Dowd (FB# 0368970)
                                     Adam Bowser (admitted pro hac vice)
                                     Brandi G. Howard, (admitted pro hac vice)
                                     ARENT FOX LLP
                                     1717 K Street, N.W.
                                     Washington, DC 20006-5344
                                     (202) 857-6000 (telephone)
                                     (202) 857-6395 (facsimile)
                                     mary.dowd@arentfox.com
                                     adam.bowser@arentfox.com
                                     brandi.howard@arentfox.com
                                     Attorneys for Post University, Inc.




                                        2
Case 9:18-cv-81004-RKA Document 66 Entered on FLSD Docket 06/26/2019 Page 3 of 4



                                         VERIFICATION

         I, Elaine Neely, Chief Regulatory Officer for Post University, Inc., verify, under penalty

  of perjury, that the foregoing Supplemental Corporate Disclosure Statement is true and correct.



  Executed on the 26th day of June, 2019.

  Elaine Neely, Chief Regulatory Officer, Post University


  /s/ Elaine Neely
  Elaine Neely




                                                  3
Case 9:18-cv-81004-RKA Document 66 Entered on FLSD Docket 06/26/2019 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I hereby certify that on June 26, 2019, the foregoing was filed electronically with the
  Clerk of Court to be served by Notice of Electronic Filing from the Court’s electronic filing
  system upon the following:

  Bradford R. Sohn
  THE BRAD SOHN LAW FIRM PLLC
  2600 South Douglas Rd., Suite 1007
  Coral Gables, Florida 33134
  Tel: (786) 708-9750
  Fax: (305) 397-0650
  brad@sohn.com

  Jeremy M. Glapion
  THE GLAPION LAW FIRM, LLC
  1704 Maxwell Drive
  Wall, New Jersey 07719
  Tel: (732) 455-9737
  Fax: (732) 709-5150
  jmg@glapionlaw.com
  Attorneys for Plaintiff




                                               /s/ Mary Joanne Dowd
                                                   Mary Joanne Dowd




                                                   4
